Citation Nr: 1705666	
Decision Date: 02/24/17    Archive Date: 02/28/17

DOCKET NO.  11-20 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUE

Entitlement to service connection for hypertension (HTN), to include as secondary to service-connected coronary artery disease (CAD) or adjustment disorder with anxious mood.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. L. Burroughs, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1968 to December 1969.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the Lincoln Regional Office (RO) of the Department of Veterans Affairs (VA). 

The Veteran testified at a travel Board hearing before the undersigned in November 2012.  A transcript of the hearing is of record.

This matter was remanded in September 2014 for further development.  At that time, service connections claims for low back and lower right extremity disabilities were also remanded.  The RO issued a February 2015 rating decision granting both claims.  Therefore, these claims are no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).  


FINDING OF FACT

Hypertension was not shown in service or until many years thereafter; and, the preponderance of the evidence fails to establish that the Veteran's diagnosed hypertension is related to his active service or a service connected disability.  


CONCLUSION OF LAW

The criteria for service connection for hypertension have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.309, 3.310 (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the appellant or on his behalf. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The appellant must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein. Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the claimant). 

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duty to Assist and Notify

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2016).

The duty to notify has been met.  See March 2011 VCAA correspondence and Board Hearing Transcript.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required.

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, or other available evidence.  VA has obtained VA examination and VHA opinions with respect to the claim on appeal.  When paired together, these opinions are adequate for adjudication.  

In July 2016, the Board requested a medical opinion, pursuant to 38 U.S.C.A. § 7109  and 38 C.F.R. § 20.901 (2016).  A VHA medical opinion was rendered in September 2016.  In November 2016, the appellant was given an opportunity to present additional argument.  A statement was received from his representative in January 2017..

VA has satisfied the duty to assist.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

This case was remanded in September 2014.  The Board is satisfied that there was substantial compliance with its remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

Laws and Regulations

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303 (b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309 (a); hypertension is a qualifying chronic disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable. 

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303 (d) (2016). 

Service connection may also be established on a secondary basis for a disability which is proximately due to, or the result of, a service-connected disability.  38 C.F.R. § 3.310 (a) (2016).  Secondary service connection may also be established for a disorder which is aggravated by a service-connected disability; compensation may be provided for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  38 C.F.R. § 3.310 (b) (2016); Allen v. Brown, 8 Vet. App. 374 (1995).

In order to prevail on the issue of secondary service connection, the record must show: (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998); see also Allen, supra.

For VA compensation purposes, the term "hypertension" means that the diastolic blood pressure is predominantly 90mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm or greater with a diastolic blood pressure of less than 90mm.  Multiple blood pressure readings are required to confirm the diagnosis of hypertension with two or more readings on at least three different days.  38 C.F.R. § 4.104, DC 7101, Note 1.

The Board notes that the Veteran served overseas active duty during the Vietnam War.  See DD 214.  He is thereby presumed to have been exposed to herbicide agents such as Agent Orange (AO).  See 38 C.F.R. § 3.307.  However, there are no presumptive provisions for HTN under 38 C.F.R. § 3.309 (e).  He has also not asserted HTN as due to AO exposure.    As such, it will not be discussed further.

Analysis

The Veteran asserts that his current HTN was caused or aggravated by his service connected CAD or adjustment disorder with depressed mood.  

VA treatment records confirm a diagnosis of HTN.  He is service-connected for CAD and adjustment disorder as well.  As such, the first and second elements of Wallin are met.  What remains for consideration is whether there is sufficient competent clinical medical nexus linking the Veteran's HTN to a service connected disability.  There are opposing opinions on this question.

As to positive evidence, the Veteran's private physician Dr. A. T., MD submitted correspondence dated in November 2011 and January 2013.  In pertinent part, Dr. T. indicated that as the same factors that cause CAD also cause HTN both conditions should be service connected.  Dr. T. also opined that the Veteran's depression, anxiety and adjustment reaction definitely increased stressors which contributed to his HTN.  

Comparatively, also of record are opinions from VA examiners and a VHA expert.  In December 2013, an examiner opined that it was less likely than not that the Veteran's HTN was caused or aggravated by his adjustment disorder.  The examiner cited to the lack of "large scale demonstrable studies in medical literature" which support such a correlation.  Then, in April 2011, a VA examiner opined that the Veteran's HTN was less likely than not secondary to, or permanently aggravated by, his service-connected CAD.  The examiner explained there is no objective medical evidence supporting CAD as a causative or modifying factor in the development of essential HTN.  The examiner also indicated he was not able to find any clinical evidence or literature to support that HTN was caused by, the result of, or a complication of ischemic heart disease.

Correspondingly, in September 2016, a VHA expert found that service connection was not warranted.  In so doing, the expert specifically conceded that there was a correlation between HTN and coronary heart disease.  However, the expert clarified that correlation is not the same as causation.  The examiner explained that:

there is no evidence that coronary heart disease is a causative agent for the condition of [HTN].  This is an important distinction; [HTN] is one of the most important risk factors for the development of coronary heart disease, but coronary heart disease does not in and of itself lead to [HTN].  Medications that are used to treat [HTN] are also used to treat coronary heart disease, and many of the medications used for coronary heart disease do result in lowering of blood pressure.  There is no medication to treat chronic coronary heart disease that results in worsening of [HTN].  Furthermore, medications used to treat [HTN] do not worsen or cause coronary heart disease.  Thus, although there is a strong association between these two conditions, and the presence of [HTN] does contribute causally to an increased risk of developing coronary heart disease, the converse cannot be said.  There is no further medical knowledge that will change this conclusion.

Collectively, the VA and VHA opinions are highly probative and sufficiently rationalized as they were based on thorough review of the record and medical literature.  The opinions from Dr. A.T., by contrast, are conclusory and lack rationale.  Such limits the probative value of his opinions.  See Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007) (a mere conclusion statement is insufficient to allow the Board to make an informed decision as to the weight to assign to the medical statement).  The negative VHA opinion not only includes supporting rationale by citations and discussion of relevant medical research.  Moreover, while clearly possessing medical training sufficient to make a competent opinion, Dr. A.T. is noted to be a family practitioner whereas the VHA opinion was made by cardiologist.  This is too is reason to assigning greater probative value to the negative VHA opinion.  In sum, these negative nexus opinions are sufficient to satisfy the statutory requirements of producing an adequate statement of reasons and bases where the expert has fairly considered material evidence which appears to support the Veteran's position.  Wray v. Brown, 7 Vet. App. 488, at 492-93 (1995).

Also of record is a medical treatise submitted in support of the Veteran's claim by his representative.  See May 2016 Informal Hearing Presentation.  The article noted strong association between HTN and CAD.  See Dr. McInnes GT.'s article Hypertension and Coronary Artery Disease: Cause and Effect.  Significantly, as a lay person, relying on a generic medical treatise, the Veteran is not qualified to render a medical opinion as to the etiology of his claimed HTN or its relation to his service-connected disabilities.  See Wallin v. West, 11 Vet. App. 509, 514 (1998) (treatise evidence cannot simply provide speculative generic statements not relevant to the veteran's claim, but, "standing alone," must include "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion". The document supplied by the Veteran simply provides speculative generic statements that do not address the specific facts of his case.  Moreover, the VHA examiner specifically addressed the findings in the treatise and determined that it provided no basis for finding that the Veteran's CAD had caused or aggravated his HTN.  As a result, the aforementioned article lacks probative value in the consideration of the Veteran's claim.

Consideration has been given to the Veteran's personal assertion that his HTN is proximately due to his aforementioned service connected disabilities or service.  To that point, lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011).  However, as to the specific issues in this case, the etiology or aggravation of HTN, this falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).  Importantly, the record does not demonstrate that the Veteran has special training or acquired any medical expertise in evaluating cardiovascular disorder such as HTN.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

Although the Veteran did not specifically assert entitlement to service connection on a direct basis, such entitlement would not be warranted.  Service treatment records are silent for any indication of high blood pressure or treatment or diagnosis of HTN.  On separation examination, his lungs, chest, and heart were described as normal and blood pressure was 136/70.  This reading is not considered hypertensive for VA purposes.  See 38 C.F.R. § 4.104, DC 7101, Note 1.  Post-service, records contain no evidence regarding HTN for many years after service separation.  Specifically, he was not diagnosed with HTN until 1999.  See The Cardiac Center of Creighton University Treatment Records.  These records reflect that his condition did not manifest until decades after service separation.  Such an amount of time would preclude service connection on the basis of continuity of symptomology.  In sum, the record does not support that service-connection is warranted on a direct basis, presumptive basis, or the basis of continuity of symptomatology.

For these aforementioned reasons, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for hypertension, to include as secondary to service-connected disabilities.  In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102, a reasonable doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990). The claim is denied.




	(ORDER ON NEXT PAGE)



ORDER


Entitlement to service connection for hypertension, to include as secondary to service connected CAD and adjustment disorder with anxious mood is denied.


____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


